DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims recites, a power failure prevention system, comprising: a switch circuit including a first switch, a second switch, a third switch and a fourth switch, wherein a first terminal of the first switch is connected to an input voltage source, a second terminal of the first switch is connected to a first terminal of the second switch, a second terminal of the second switch is grounded, and a node between the first switch and the second switch is connected to a node between the third switch and the fourth switch through an inductor; an energy storage circuit connected to a first terminal of the third switch, wherein a second terminal of the third switch is connected to a first terminal of the fourth switch, and a second terminal of the fourth switch is grounded; a voltage detector circuit connected to the input voltage source and the energy storage circuit and configured to detect an input voltage provided by the input voltage source and a stored voltage of the energy storage circuit; and a control circuit connected to the voltage detector circuit and control terminals of the switch circuit, and configured to switch the switch circuit between a plurality of modes including a buck mode, a buck-boost mode and a boost mode according to the input voltage and the stored voltage; wherein in each of the modes, when the input voltage is higher than a first threshold, the switch circuit allows the input voltage to charge the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT GRANT/Primary Examiner, Art Unit 2859